ORDER

PER CURIAM.
AND NOW, this 13th day of June 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Does the limitation on damages in a legal malpractice action sounding only in contract set forth in Bailey v. Tucker, 533 Pa. 237, 252, 621 A.2d 108, 115 (1993) — which limited such damages to “the amount actually paid for the services plus statutory interest” in a case involving an underlying criminal representation — apply where the underlying representation is a civil one?